DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on September 15, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–7 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on April 27, 2022 and September 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Yoshida (10,949,151) is a general background reference covering an apparatus comprises an execution unit which is configured to execute a job. A display unit which is configured to display a multiple of history records with the multiple of history records which are being arranged side by side in chronological order. The multiple of history records each indicating a history of a job which is executed by the execution unit. A detection unit is configured to detect an error. The detection unit having detected an error, the display unit displays an error record with the error record and the multiple of history records being arranged side by side, the error record indicating the error.
Horiike (2020/0162628) is a general background reference covering an image processing apparatus includes an identifying unit configured to identify a plurality of files associated with a software key. In a case where the plurality of files identified by the identifying unit includes a missing file, an application is executed on an existing file included in the plurality of files identified by the identifying unit.
Yoshida (2020/0159479) is a general background reference covering apparatus comprises an execution unit which is configured to execute a job. A display unit which is configured to display a multiple of history records with the multiple of history records which are being arranged side by side in chronological order. The multiple of history records each indicating a history of a job which is executed by the execution unit. A detection unit is configured to detect an error. The detection unit having detected an error, the display unit displays an error record with the error record and the multiple of history records being arranged side by side, the error record indicating the error. 
Arai et al. (2019/0384537) is a general background reference covering an image forming system for sending print job to be printed by image forming apparatus connected through network from terminal device such as smart phone, notebook-type computer device and tablet-type terminal device in corporation having multiple branch and business office. The terminal device only needs to specify the origin of the first response to the broadcast as the target apparatus, and even if responses from other apparatuses are received, the possibility of mistakenly specifying another apparatus as the target apparatus is eliminated.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a receiving section configured to receive” in claim(s) 1.
“a display control section” in claim(s) 1–5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1: ‘a receiving section configured to receive’ corresponds to Fig. 1 – element 110b. The processor 110 functions as the receiving section 110b and receives an execution instruction for an operation via the displayed setting screen. For example, the processor 110 detects selection of a button used for an instruction for execution of an operation on the displayed setting screen to receive an execution instruction for the operation.    The processor 110 functions as the operation control section 110c and performs a reoperation of the operation corresponding to the selected history item 211, ¶ [0040].
(b)	Claim(s) 1–5: ‘a display control section’ corresponds to Fig. 1 – element 110a. The display control section 110a in this embodiment displays, in a decided display form, a history item about an operation executed again according to selection of an item indicating an operation history. [0028]   When the multifunction peripheral 100 is started, the processor 110 functions as the display control section 110a and displays a main screen 200 shown in FIG. 2 on the display section 120. In this embodiment, the processor 110 acquires information concerning the main screen 200 (information such as items in the screen and arrangement positions of the items) from the storage medium 140, generates the main screen 200 based on the acquired information, and displays the main screen 200, ¶ [0027 and 0028].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0076970 (published 05 March 2020) (“Chiba”) in view of 2010/0290068 (published 18 November 2010) (Okada et al. hereinafter referred to as “Okada”).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of “Chiba” in view of “Okada” and further in view of US Patent Application Publication 2017/0090466 (published 30 March 2017) (“Uomori”)
With respect to claim 1, Chiba discloses a printing apparatus (¶ [0024]; Fig. 1 – element 100, An image processing apparatus …) that performs timeline display of a plurality of items corresponding to operation histories in past (¶ [0031]; Fig. 5 – wherein the timeline 304 is a region that displays a history (record) of the settings associated with a job. Records 305 to 308 represent records …), the printing apparatus comprising: 
a receiving section configured to receive reprinting based on a first item selected out of the timeline-displayed plurality of items (¶ [0043]; Fig. 3 – see at least step S210; wherein when the record 308 is selected by the user (step S210), it is determined whether or not there is a document designation in the application data 406 that is associated with the record 308 (step S211). If there is a document designation (“Yes” in step S211), it is determined whether or not there is a conflicting item in a specified setting from the setting (FIG. 12) in which the designated document is associated by the document attribute (step S212). If a conflicting item exists (“Yes” in step S212), the conflicting item and a setting value that is set in the item are displayed as in a setting notification screen 500 (step S213, the setting notification screen 500). Next, the application data 406 associated with the record 308 is displayed on the LCD of the operation display unit 105 (step S214, the setting confirmation screen 700) …); and 
a display control section configured to timeline-display a third item (Fig. 5 – see at least element 307, wherein the timeline display region 304 displaying a third item 307 …) corresponding to an operation history different from both of the operation history of the reprinting based on the first item (Fig. 5 – see at least element 307, wherein the timeline display region 304 displaying a first item 305 …) and an operation history of the reprinting based on the second item (Fig. 5 – see at least element 307, wherein the timeline display region 304 displaying a second item 306 …)  in a display form not having the decided relation with both of the first item and the second item (¶ [0031]; Fig. 5 – wherein the timeline 304 is a region that displays a history (record) of the settings associated with a job. Records 305 to 308 represent records and wherein the third item 307 which does not have any relation with first item 305 and second item 306 displayed in timeline region …).
However, Chiba fails to explicitly disclose timeline-display a second item corresponding to an operation history of the reprinting based on the first item in a display form having a decided relation between the second item and the first item.
Okada, working in the same field of endeavor, recognizes this problem and teaches timeline-display a second item corresponding to an operation history of the reprinting based on the first item in a display form having a decided relation between the second item and the first item (¶ [0140]; Fig. 15 – wherein the second function is established (YES at S3140). When "2-in-1/4-in-1" as the second function is established, the function combination management table is read (S3142), and three functions of higher priority that are highly frequently combined with the established "2-in-1/4-in-1" function are displayed as recommended functions, as shown in FIG. 15. In FIG. 15, three functions often combined recently (in the past six months) with the function selected by the logged-in user are displayed, though the display is not limited to such three functions. Here, as shown in FIG. 15, the display returns to the special function menu, an image allowing selection of one function from a plurality of functions included in the special function is displayed on touch-panel display 380, and "duplex copy", "trial copy" and "count document number" that are often combined with the "2-in-1/4-in-1" function established to be selected are displayed (S3144). Here, it is assumed that the three functions "duplex copy", "trial copy" and "count document number" are not set as the not-to-be-displayed functions by the user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Chiba to apply timeline-display a second item corresponding to an operation history of the reprinting based on the first item in a display form having a decided relation between the second item and the first item as taught by Okada since doing so would have predictably and advantageously possible to efficiently know an effective combination of functions of the multi-function peripheral that is not known to the user but used by other users. A user who does not like display of a function often used in combination by others can avoid such a display. Therefore, annoyance to the user can be avoided, and display of wasteful information is prevented (see at least Okada, ¶ [0147]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, (drawn to a method) the proposed combination of Chiba in view of Okada, explained in the rejection of apparatus claim 1 renders obvious the steps of the method of claim 6, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 6.
With respect to claim 7, (drawn to a computer-readable storage medium) the proposed combination of Chiba in view of Okada, explained in the rejection of apparatus claim 1 renders obvious the steps of the computer-readable storage medium of claim 7, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 7. Further Chiba disclose non-transitory computer-readable storage medium storing a program for causing a computer (¶ [0055]; wherein a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) …).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication “Chiba” in view of “Okada” as applied to claim 1 above, and further in view of 2017/0090466 (published 30 March 2017) (“Uomori”)
With respect to claim 2, which claim 1 is incorporated, neither Chiba nor Okada appears to explicitly disclose wherein the decided relation is a relation in which at least one of a shape, a color, and a pattern is common and a nested relation.
However, Uomori, working in the same field of endeavor, recognizes this problem and teaches wherein the decided relation is a relation in which at least one of a shape, a color, and a pattern is common and a nested relation (¶ [0016[; wherein The aspect of displaying the button associated with each operation (inducing the operation in order) in the support method display area Fc may be any aspects. For example, the color of the button which the field operators can select and the color of the button which the field operators cannot select may be in difference. The order of the operations to be performed, for example, is pre-associated with the support method of the inspection history data {Note that the claim requires ‘at least one of’} …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Chiba in view of Okada to apply a relation in which at least one of a shape, a color, and a pattern is common and a nested relation as taught by Uomori since doing so would have predictably and advantageously possible to perform the series of operations associated with the trouble in proper order, sequentially selecting the buttons of the respective operations that are displayed so as to be able to choose. Accordingly, the field operators can perform the operation to address the problems such as the unexpected abnormality of the facilities in the proper order, the field operators can avoid associated with the trouble in the wrong order (see at least Uomori, ¶ [0016]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1, 2, 6 and 7 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ALLOWABLE SUBJECT MATTER
Claims 3–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3–5 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein, when a number of the second items is larger than a decided number, the display control section displays the decided number of the second items to be nests of the first item in descending order of periods when operations corresponding to the second items were executed and displays the remaining second items not to be nests of the first item.”
In regard to claim 4, claim 4 depends on objected claim 3. Therefore, by virtue of their dependency, claim 4 is also indicated as objected subject matter.
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein, when an operation corresponding to the third item is executed between an operation corresponding to the first item and an operation corresponding to the second item, the display control section performs control to display the second item to be a nest of the first item and not to display the third item between the first item and the second item.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Chiba (2021/0314454)
Describes an image processing apparatus (100) comprises a memory (102) storing instructions, and a processor executing the instructions causing the image processing apparatus to accept a selection of a document. The selection of processing for the document from a set of processing and a setting of setting values are performed. The selected processing is performed based on the setting values set for the selected document. The processor displays a history button to re-perform the selected processing based on setting values that are set for selected document that is performed. The operation screen is displayed. The history button is displayed on the operation screen. The setting screen of the processing that reflects the set setting values is displayed, if the button is selected.
Akuzawa (2018/0220015)
Describes an apparatus (1) has a display unit (120) is configured to display a first button for setting a stored job setting as a setting for a new job and a second button for setting the stored job setting as a custom job setting. A control unit (10) is configured to perform control to display a screen for registering the job setting set by the selected first button as the custom job setting set by the second button in response to selection of the first button. The control unit performs control to store the custom job setting set by the second button in association with a type of job.
Yoshida (2019/0245989)
Describes an apparatus (1) has a display control unit controls display on a display unit, where the display control unit selectively displays executed jobs accumulated in a recording unit on a selection screen together with an application job associated with image processing function provided by the apparatus, and a custom job configured by a user and registered by a registration unit. The display control unit displays the executed jobs on the selection screen such that each job executed by selecting the application job and each job executed by selecting the custom job are discernible from each other.
Fujishita (2014/0036291)
Describes display control apparatus has a control section for controlling the display to display setting value in the first display area (41). A user is allowed to select one setting value, and is received as an effective setting value for setting items. The selected setting value is displayed in second display area (42). The presence of exclusive setting value in the setting values is determined. The exclusive setting value is displayed in the third display area (43) as a non-selectable setting value when determined that there is the exclusive setting value.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672